Citation Nr: 0608560	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-23 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1948 to June 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

A transcript of the veteran's September 2005 Travel Board 
hearing before the undersigned Veterans Law Judge is 
associated with the claims folder.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During the September 2005 Travel Board hearing, the veteran 
related that he had received VA treatment, including hearing 
aids, for hearing loss and tinnitus.  Records of this 
treatment have not been associated with the claims folder.  
VA's duty to assist includes obtaining records of relevant VA 
medical treatment.  38 U.S.C.A. § 5103A(c)(2) (West 2002).  
Similarly, during the hearing, the veteran related that he 
was first diagnosed as having hearing loss at the Watson 
Clinic.  VA is required to make reasonable efforts to obtain 
relevant records, including private records, that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  The Board finds that a remand is 
required to take steps to secure these VA and private 
records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
provide or authorize VA to obtain medical 
records related to his claim for service 
connection for bilateral hearing loss and 
tinnitus from the Watson Clinic.  If the 
veteran provides a properly completed 
release, the RO should attempt to secure 
these records.

2.  Secure from the VA Medical Center in 
Orlando and the VA Outpatient Clinic in 
Viera all of the veteran's medical 
records, including audiology clinic notes, 
if any, related to his claim for service 
connection for bilateral hearing loss and 
tinnitus.

3.  After ensuring proper completion of 
this and any other necessary development, 
the RO should readjudicate the issues on 
appeal.  If the disposition of either 
issue remains denied, the RO should 
furnish the veteran and his representative 
a supplemental statement of the case and 
afford the applicable opportunity to 
respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

